Citation Nr: 0703396	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial compensable evaluation for 
renal lithiasis.  

4.  Entitlement to an initial compensable evaluation for a 
right thumb disability.  

5.  Entitlement to a higher initial evaluation for a low back 
disability, evaluated as 10 percent disabling prior to April 
23, 2003, and 20 percent disabling effective that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1988 and April 1989 to May 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied service connection for a left knee condition and 
hypertension, and granted service connection for renal 
lithiasis (claimed as kidney stones), with a noncompensable 
evaluation, status post interbody fusion L5-S1 with bilateral 
pars defect L5 and subluxation with a history of 
radiculopathy, lumbar spine, with a 10 percent evaluation, 
and post operative repair of an acute rupture of the ulnar 
collateral ligament of the right thumb (dominant) with a 
noncompensable evaluation.  Service connection for each of 
these disabilities was granted effective in May 2002.  

A May 2003 Decision Review Officer Decision granted an 
increased evaluation of 20 percent for the low back 
disability, effective in April 2003.  Despite the grant of 
this increased evaluation, the veteran has not been awarded 
the highest possible evaluation.  As a result, he is presumed 
to be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

The Board notes that the May 2002 rating decision also denied 
entitlement to service connection for headaches of 
unspecified nature, claimed as migraine headaches.  In 
addition to the issues addressed in this decision, in his 
October 2002 notice of disagreement (NOD) the veteran 
expressed disagreement with the denial of service connection 
for headaches.  The May 2003 Decision Review Officer decision 
subsequently granted service connection for tensions 
headaches, claimed as migraines.  This grant of service 
connection constituted a full grant of the benefit sought.  

However, in his August 2003 Form 9 (substantive appeal) the 
veteran specifically listed the issues on appeal as those 
listed on the first page of this decision and, in parenthesis 
following hypertension, he indicated (migraine).  It is not 
clear whether the veteran was asserting that migraines were 
associated with hypertension.  In this regard, service 
medical records include an assessment of headaches secondary 
to elevated blood pressure.  In any event, as noted above, 
the May 2003 grant of service connection was a full grant of 
the benefit sought, and the issue of entitlement to service 
connection for migraines is no longer in appellate status.  

Also in August 2003 the veteran's representative submitted a 
letter indicating that an attached Form 21-8678 was being 
submitted in support of the veteran's request for annual 
clothing allowance.  However, no Form 21-8678 appears in the 
claims file.  It does not appear that a claim of entitlement 
to annual clothing allowance has been adjudicated.  This 
matter is referred to the RO for appropriate action.  

In the August 2003 Form 9 the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  In September 2003 correspondence, the veteran 
indicated that, instead of a Travel Board hearing, he 
requested a hearing before a hearing officer at the RO.  The 
veteran testified at an RO hearing in March 2004.  A 
transcript of that hearing is of record.  

In the statement of the case issued in June 2003, the RO 
considered the issues of entitlement to a compensable initial 
evaluation for spondylosis of the cervical and thoracic 
spines, and residuals of an inguinal hernia repair.  The 
veteran's substantive appeal indicated that he was not 
appealing these issues.  At the hearing, the decision review 
officer (DRO) indicated that these were not among the issues 
on appeal, and neither the veteran nor his representative has 
submitted any testimony, argument, or evidence on these 
issues since the issuance of the statement of the case.  The 
DRO completed a certification of appeal in November 2006 that 
listed the cervical and dorsal spine disability and hernia 
repair as issues on appeal.  

Inasmuch as the veteran has indicated no desire to perfect an 
appeal as to these issues, and the DRO had indicated at the 
hearing that the issues were not on appeal, the Board finds 
that an appeal has not been perfected, and that further 
notice to the veteran on this question is not required.  
38 C.F.R. § 20.200 (2006) (an appeal consists of a 
substantive appeal following a notice of disagreement and 
statement of the case); cf. VAOPGCPREC 9-99; 64 Fed. Reg. 
52376(1999) (holding Board may adjudicate questions involving 
a substantive appeal, but may be required to provide notice 
to an appellant where the RO has taken actions indicating an 
appeal has been perfected)

The issues of entitlement to increased initial evaluations 
for right thumb and low back disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  There is no medical evidence of a current left knee 
disability.  

2.  The veteran does not currently have hypertension.  

3.  Renal lithiasis is manifested by an occasional attack of 
colic, but does not require catheter drainage, diet therapy, 
drug therapy, or invasive or non-invasive procedures more 
than two times a year.  



CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2006).  

3.  The criteria for an initial evaluation of 10 percent for 
renal lithiasis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A March 2005 VCAA letter informed the veteran of the 
information and evidence required to establish service 
connection for his left knee condition and hypertension and 
of the information and evidence necessary to establish an 
increased evaluation for renal lithiasis.  This VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the March 2005 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, he was adequately advised of the fourth element 
of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by issuance of VCAA notice followed 
by readjudication of the claims.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  The September 2006 supplemental 
statement of the case (SSOC) considered the claims based on 
all the evidence of record.  This readjudication acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
The March 2005 VCAA letter provided the veteran notice of the 
information and evidence needed to substantiate his claims, 
but did not provide notice of the type of evidence necessary 
to establish disability ratings (except for the renal 
lithiasis claim)or effective dates.  While notice on these 
two elements was included in the September 2006 SSOC, the 
United States Court of Appeals for the Federal Circuit has 
held that the duty to notify cannot be satisfied by reference 
to various post-decisional communications, such as the SSOC.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In regard 
to the claims of entitlement to service connection, as the 
Board concludes below that the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  In regard to the claim of entitlement to an 
increased initial evaluation, in Dingess the Court held that 
once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  

Thus, all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations to evaluate his claimed 
disabilities in January 2002, April 2003, and May 2004.

The record reflects that in January 2004 the veteran was 
awarded Social Security disability for degenerative disc 
disease of the lumbar spine, depression/anxiety, and side 
effects of narcotic medications from May 2002.  The decision 
is of record, but the medical records relied upon in that 
decision have not been associated with the claims file.  
While the January 2004 Social Security Administration (SSA) 
decision is pertinent to the claim of entitlement to an 
increased initial evaluation for a low back disability, it is 
not relevant to the claims regarding the left knee, 
hypertension, or renal lithiasis.  There has been no argument 
that these records are pertinent to the claims being 
adjudicated in this decision as to require that additional 
adjudication resources be expended to obtain these records.  
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Left Knee Condition

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records reflect that in March 1983 the 
veteran presented with complaints of left knee pain.  The 
diagnosis was left knee pain of questionable etiology.  In 
September 1989 the veteran presented for treatment of an 
injury to the right knee.  He reported that he had also been 
experiencing left knee problems for one month.  The physician 
noted that the veteran had complaints of bilateral knee pain, 
and the impression was tendonitis.  

While in service, the veteran underwent L5-S1 cage fusion in 
February 1999.  In March 1999 the veteran complained of left 
knee pain secondary to gait disturbances.  The impression was 
status post L5-S1 with left lower extremity pain and good 
strength.  In describing his medical history in September 
2001, the veteran reported bilateral knee pain and popping, 
with the left knee occasionally locking.  

At VA examination in January 2002, prior to separation from 
service, the veteran reported that his left knee popped when 
he walked.  He did not recall any traumatic event affecting 
the knee.  He indicated that this condition did not interfere 
with his activities of daily living, walking, posture, or 
gait.  On examination, the left knee was normal in outline 
and symmetric in form and function with the right.  There was 
no heat, redness, or tenderness, and no effusion was 
detected.  There was no muscle atrophy, and sensory 
perception and deep tendon reflexes were within normal 
limits.  Drawer and McMurray tests were negative.  Range of 
motion was full from 0 to 140 degrees, without restriction or 
pain.  Weakness, lack of endurance, or incoordination did not 
impact further on the range of motion.  X-rays of both knees 
were normal.  The examiner indicated that there was no 
pathology to render a diagnosis.  

In April 2002 the veteran presented with complaints of left 
knee pain, crepitance, and occasional locking.  There was no 
specific history of injury.  Gait and active range of motion 
were normal.  The assessment was anterior knee pain, rule out 
loose body, patellofemoral degenerative joint disease, 
meniscal pathology.  

VA treatment records from May 2002 to August 2003 include 
complaints of left knee pain in June 2002.  May 2002 X-rays 
of the left knee were unremarkable.  Physical therapy 
treatment in July 2002 reflects that the veteran continued to 
complain of left knee pain.  On examination, he had full 
range of motion.  The assessment was retropatellar pain 
syndrome, rule out left degenerative meniscus.  In July 2003 
the veteran complained of left knee pain, X-rays of the left 
knee were again normal, and the assessment was left knee 
pain.  In August 2003 the veteran again complained of pain in 
the left knee, with discomfort behind the patella.  
Examination of the left knee was normal, and there was no 
pertinent diagnosis.    

At the March 2004 RO hearing the veteran described constant 
left knee pain, as well as cracking and popping.  He 
testified that he had not fallen yet, but that the knee felt 
like it was going to give way.  He denied using any assistive 
device or having had surgery for the left knee.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case there has been no competent diagnosis of a 
current left knee disability, or any finding of an underlying 
left knee disability.  While the service medical records 
include an impression of tendonitis in September 1989, a 
successful service connection claim requires evidence of 
current disability at the time of claim.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The impression of tendonitis 
over 10 years before the veteran filed his claim for service 
connection cannot satisfy the first element of the claim.

The Board has considered the veteran's complaints of left 
knee pain, and the medical findings of left knee pain, 
however, the Court has held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22 (1998) (holding that there was 
no objective evidence of a current disability, where the 
medical records showed the veteran's complaints of pain, but 
no underlying pathology was reported).  

In this case, there has been no competent diagnosis of a 
current left knee disability supported by objective evidence 
of any underlying pathology or clinical disability.   While 
the veteran is competent to report symptoms, such as pain, as 
a layperson, he is not competent to diagnose an identifiable 
underlying malady or condition regarding the left knee.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent current findings of a left knee 
disability underlying the complaints of left knee pain, the 
elements of a successful service connection claim are not 
satisfied.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Hypertension


Service medical records include a November 1991 treatment 
record, indicating that the veteran presented with complaints 
of headaches and dizziness.  Blood pressure on that date was 
140/100.  The assessment was hypertension uncontrolled and 
the veteran was started on blood pressure medication.  A 3-
day blood pressure check following this assessment included 
all normotensive blood pressure readings.  The assessment was 
headaches.  In August 1995 the veteran again presented with 
complaints of headaches, and the assessment was headaches 
secondary to elevated blood pressure.  Blood pressure 
readings on that date were 140/88 and 136/74.  An August 1995 
3-day blood pressure check again revealed normotensive 
readings.  

A September 2000 Medical Evaluation Board examination noted 
that the veteran's blood pressure was often high and that the 
cause was unknown.  Blood pressure readings times three were 
recommended, however, do not appear in the examination 
report.  In regard to high blood pressure, the examiner noted 
that several blood pressure readings in the past had not 
suggested a pattern of disease.  On examination in March 
2001, blood pressure was 135/81.  In his September 2001 
report of medical history, the veteran reported occasional 
high blood pressure since 1991 with multiple evaluations, not 
hypertension.  Blood pressure on that date was again 135/81.  

At VA examination in January 2002, the veteran indicated that 
sometimes he was told his blood pressure was high.  He stated 
that he did not take medication for hypertension, and had not 
suffered from any health consequences of high blood pressure.  
On examination, blood pressure readings were 148/84, 148/89, 
and 143/82.  The veteran was advised to attend on two 
separate occasions for further blood pressure readings.  On 
day 2, blood pressure readings were 137/80, 144/72, and 
139/78.  On day 3, blood pressure readings were 150/80, 
141/81, and 137/79.  The diagnosis was normotensive.  

VA treatment records from May 2002 to August 2003 indicate 
blood pressure readings with systolic readings less than 159 
and diastolic readings of less than 90, with the exception of 
blood pressure readings of 154/91 in June 2002 and 156/90 in 
August 2003.  These records note a prior medical history of 
hypertension.  

At the March 2004 RO hearing the veteran stated that he 
continued to take medications for hypertension, and that he 
had been taking medication off and on since 1991 or 1992, but 
consistently for the previous 2 or 3 years.  

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present as defined in VA's Schedule 
for Rating Disabilities (rating schedule).  Cox v. Brown, 5 
Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The rating schedule requires that hypertension or isolated 
hypertension be confirmed by readings taken tow or more time 
on at least three different days; and defines hypertension as 
existing when systolic readings are consistently 160 or more, 
with a diastolic reading of less than 90, or when diastolic 
readings are predominantly 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  

Despite the assessment of hypertension in November 1991, the 
remainder of the service medical records indicate 
normotensive blood pressure readings.  Specifically, at VA 
examination in January 2002, prior to separation, the 
diagnosis following 3 days of blood pressure readings was 
normotensive.  

Medical records since service do not indicate current 
hypertension as defined in the rating schedule.  While these 
records include two blood pressure readings with diastolic 
readings of 90 or greater, these records also include 
numerous blood pressure readings with systolic readings less 
than 159 and diastolic readings less than 90.  Because the 
medical evidence does not reveal diastolic readings 
predominantly 90 or more, the veteran does not have 
hypertension as defined by VA.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

While he has consistently pursued a claim of entitlement to 
service connection for hypertension, as a layperson, the 
veteran is not competent to provide a medical diagnosis of 
hypertension or to provide an opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection for certain chronic disabilities, 
including hypertension, may be established on a presumptive 
basis by a showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
after service, service connection is presumed.  If there were 
not sufficient observations to identify the chronic disease 
in service, a continuity of symptomatology is required.  
38 C.F.R. § 3.303(b).

The Board has considered the fact that the June 2002 blood 
pressure reading of 154/91 was within one year of separation 
from service.  However, the medical evidence does not 
demonstrate diastolic pressure predominantly 100 or more; or 
systolic pressure predominantly 160 or more; or a history of 
diastolic pressure predominantly 100 or more with continuous 
medication required for control.  As such, even if the two 
isolated blood pressure readings in June 2002 and August 2003 
did demonstrate chronic hypertension, the condition was not 
disabling to a degree of 10 percent or more within a year of 
separation, and the Board cannot entertain a grant of 
presumptive service connection.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Because the evidence is to the effect that the veteran does 
not have current hypertension, the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application, and the claim of entitlement 
to service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  
  
IV.  Renal Lithiasis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Renal lithiasis is evaluated under Diagnostic Code 7508.  
This diagnostic code evaluates nephrolithiasis as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, (3) invasive or non-invasive procedures 
more than two times a year, in which case a 30 percent 
evaluation is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 
7508.  

Hydronephrosis is evaluated under Diagnostic Code 7509.  This 
diagnostic code provides a 10 percent evaluation for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation is warranted for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent evaluation requires frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  

Service medical records include diagnoses of kidney stones 
and renal colic.  At VA examination in January 2002, the 
veteran reported that he had experienced several attacks of 
left renal colic in 1991, and had subsequently passed a 
number of stones.  He indicated that the last stone was 
passed in February 2000 and was also associated with renal 
colic.  He reported that he was not aware of any recurrent 
stones.  The diagnosis was renal lithiasis, resolved.  

The veteran underwent VA genitourinary examination in April 
2003.  He indicated that he had passed at least 10 kidney 
stones from 1992 to 2003, with the last one being a week or 
10 days earlier.  Recent X-rays of the kidneys revealed a 
stone in each kidney.  The stones were described as painful, 
and the examiner noted that the veteran had renal colic with 
the pain.  The veteran indicated no treatment for kidney 
stones, but that he had been able to pass them.  The 
diagnosis was recurrent kidney stones with evidence of one 
stone in each kidney at the present time, with history of 
having passed 10 stones previously.  

VA treatment records from March 2002 to August 2003 reflect 
that the veteran presented in March 2003 having passed stones 
in January and March.  The assessment was kidney stone.  
These reports also reflect that the veteran passed a stone 
through his urine in July 2003.  The assessment was 
nephrolithiasis.  Later that month the veteran again 
presented with complaints of left flank pain and concern that 
he had another kidney stone.  The assessment was low back 
pain.  

At the March 2004 RO hearing, the veteran reported that he 
had passed 13 kidney stones over a 12 year period, and that 
the stones were very painful.  He denied leakage, but 
reported that the stones kept reoccurring, that he had had 
several urinary tract infections, and that he was urinating a 
lot more frequently, including at least twice during the 
night.  He indicated that the last stone he passed was a 
month and half earlier.  In terms of therapy prescribed by 
his doctor, the veteran reported only that he was instructed 
to drink a lot of fluids, mainly water, to keep the calcium 
from building up so much.  

The Board notes that the April 2003 VA examiner diagnosed 
recurrent kidney stones and noted renal colic.  In addition, 
service medical records reflect diagnoses of kidney stones 
and renal colic, with the most recent finding of renal colic 
in October 2000.  Therefore, resolving all doubt in favor of 
the veteran, the Board finds that an initial evaluation of 10 
percent for renal lithiasis is warranted, effective the date 
of service connection.  A higher evaluation of 20 percent is 
not warranted because there is no evidence that the veteran 
has ever required catheter drainage.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 10 percent evaluation for renal 
lithiasis reflects the highest level of disability since the 
grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran testified at the March 2004 RO hearing that he 
had not been employed since separation from service, 
therefore, marked interference with employment has not been 
shown.  In addition, renal lithiasis has not required any, 
let alone frequent, periods of hospitalization since 
separation from service.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  



ORDER

Entitlement to service connection for a left knee condition 
is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to an initial 10 percent evaluation for renal 
lithiasis is granted, effective May 6, 2002.  



REMAND

The veteran's right thumb disability was most recently 
evaluated at an April 2003 VA examination.  The veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Because the veteran's July 2003 and March 2004 statements 
report a worsening of symptoms as compared to those reflected 
in the January 2002 and April 2003 VA examination reports, he 
is entitled to a new VA examination to evaluate the right 
thumb disability.  

As indicated above, in January 2004 the veteran was awarded 
Social Security disability for his low back disability.  The 
medical records relied on in that decision have not been 
associated with the claims file.  These records are 
potentially pertinent to the claim of entitlement to an 
increased initial evaluation for the low back disability.  VA 
is required to obtain the SSA records prior to deciding the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security any 
decisions regarding disability benefits 
not already of record, and the medical 
records relied upon in all decisions.  

2.  Schedule the veteran for a VA 
examination to evaluate the right thumb 
disability.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum. 

The examiner should specifically note, in 
inches or centimeters, the length of any 
gap between the veteran's right thumb pad 
and fingers, with the thumb attempting to 
oppose the fingers; as well as the gap, 
if any, between the right thumb and right 
little finger and the transverse fold of 
the palm.  

The examiner should set forth the extent 
of any functional loss present in the 
right thumb due to weakened movement, 
excess fatigability, incoordination, pain 
or flare-ups.  Any additional functional 
loss should be described in terms of the 
degree of additional range of motion 
loss.  

Further, the examiner should report 
whether any joint of the right thumb or 
little finger is ankylosed, and if so, in 
what angle.  

The examiner should offer a complete 
rationale for all opinions given.  

3.  Consider whether the newly received 
evidence (including the veteran's 
contentions) indicate a change in the 
service connected back disability since 
the May 2004 VA spine examination.  If 
so, afford the veteran a new spine 
examination.  

4.  After ensuring that the development 
is complete, re-adjudicate the claims.  
If any claim is not fully granted, issue 
a supplemental statement of the case 
before returning the claims to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


